 U.S. POSTAL SERVICE
 655
U.S. Postal Service 
and American Postal Workers 
Union, Dallas Area Local, AFLŒCIO.  
Case 16Œ
CAŒ22781 
April 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH  On October 31, 2003, Administrative Law Judge Mi-
chael A. Marcionese issued 
the attached decision.  The 
Respondent filed exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and has decided to affirm the 
judge™s rulings, findings,
2 and conclusions and to adopt 
the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders the Respondent, U.S.
 Postal Service, Coppell, 
Texas, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order. 
 Michael D. Rank, Esq
., for the General Counsel.
 April L. Smith, Esq., 
for the Respondent. 
Paul Manley, Chief Steward, 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE MICHAEL A. MARCIONESE, Administrative Law Judge.  I 
heard this case in Ft. Worth, Texas, on September 22Œ23, 2003.  
American Postal Workers Union, Dallas Area Local, AFLŒCIO 
(the Union) filed the charge on
 May 8, 2003, and amended it on 
June 6 and July 23, 2003.
1  Based on the amended charge, the 
                                                          
 1 The Respondent filed no exceptions to the judge™s finding that it 
violated Sec. 8(a)(5) and (1) of the Act by failing timely to furnish the 
Union with information in its request #3, including a list of employees 
who took the 725 exam on April 18, 2003. 
The General Counsel filed no exceptions to the judge™s dismissal of 
the allegations that the Respondent violated Sec. 8(a)(5) and (1) by 

refusing to furnish the Union with copies of Janet Marsh™s medical 

records, her workers™ compensation claim, and supporting documenta-
tion. 
2 The judge found that the Respondent violated Sec. 8(a)(5) and (1) 
of the Act by failing to timely and 
expeditiously furnish the Union with 
its requested information regarding a 
sexual harassment investigation.  
The Respondent argues in exceptions that it had no duty to provide the 
information and that, in any event,
 its delay in providing the informa-
tion was reasonable under the circumstances. We find it unnecessary to 

pass on this 8(a)(5) allegation beca
use it is cumulative of an uncon-
tested finding by the judge that the 
Respondent failed timely to satisfy a 
separate information request. A findi
ng in this regard therefore would 
not affect the remedy. 
1 All dates are in 2003 unless otherwise indicated. 
Board™s Regional Director issued the complaint on August 28 
alleging that the Respondent, Un
ited States Postal Service, violated Section 8(a)(1) and (5) of the Act by failing and refus-

ing, since April 22, to furnish 
certain information requested by 
the Union and by failing to furnish other information requested 

by the Union in a timely manner.
  On September 11, the Re-
spondent filed its answer to the complaint denying the alleged 
unfair labor practices and asse
rting several affirmative de-
fenses, including the claim that
 the Respondent could not com-
ply with the Union™s request for certain of the information be-
cause of the Federal Privacy Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent provides postal services for the United 
States and operates various fa
cilities throughout the United 
States in the performance of that function, including the facility 
located in Coppell, Texas, which 
is the subject of this proceed-
ing.  The Board has jurisdiction over the Respondent in this 

matter by virtue of the Postal 
Reorganization Act, 39 U.S.C. 
§1209(a) (PRA).  The Respondent admits and I find that the 

Charging Party and its parent, Am
erican Postal Workers Union, 
AFLŒCIO (National Union), are la
bor organizations within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 The National Union has repres
ented a unit of the Respon-
dent™s employees on a nationwid
e basis since at least 1971.  
The Charging Party Union has been delegated the authority to 

represent unit employees within its geographic jurisdiction, 
including the unit employees at 
the Coppell, Texas facility 
involved in this proceeding.  The Respondent and the National 

Union are parties to a collective-bargaining agreement which, 
through an extension, is effec
tive through November 20, 2004.  
Article 31.3 of the Agreement incorporates the Respondent™s statutory duty to furnish information to the Union into the con-

tract. 
The dispute which led to the instant unfair labor practice 
charge and complaint arose in 
the Respondent™s time and atten-
dance control system (TACS) o
ffice at the North Texas mail 

processing and distribution faci
lity in Coppell.  The TACS 
clerks in that office are part of the unit represented by the Dal-

las Area Local.  Paul Manley, a 30-year employee and long-
time union officer, was one of the 10 clerks working there in 
the summer-fall 2002.  At the time, there was no certified stew-
ard for these employees.  If an employee in the TACS office 
had a grievance, they would have
 to call the local union, which 
would then designate one of the certified stewards from the 

workroom floor to represent the employee.  Manley did not 
become the certified steward 
for the TACS office until March 
2003. Janet Marsh was one of two women employed in the TACS 
office in 2002.  She was a member of the bargaining unit.  

There is no dispute that Marsh initiated a sexual harassment 
341 NLRB No. 94 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 656 
complaint in about SeptemberŒ
October 2002.  Her complaint 
involved allegations that male 
employees in the office, includ-
ing Manley, had created a hostil
e environment by use of pro-
fane and sexual language.  It is also undisputed that the Re-

spondent launched a formal investigation into Marsh™s com-
plaint in about November 2002, 
which involved the creation of 
an investigative team comprised of employees from the human 

resources™ office, the conduct of interviews, and the filing of 
written reports in early 2003.  The record reveals that the inves-
tigators attempted to intervie
w Manley in December 2002 and 
January but that he declined to participate in the investigation.  

Although no formal discipline resulte
d from the investigation, it 
is undisputed that one employee who was the subject of 
Marsh™s complaint, and who had been on detail in the TACS 
office, had his detail terminat
ed in December 2002.  Manley 
testified that the employees in the TACS office were also re-

quired to view a training video 
on sexual harassme
nt and sign a 
statement certifying that they understood the law regarding 

sexual harassment.  The record reveals that Marsh also filed a 
formal complaint of discrimination with the EEO office which 
was still pending at the time of the hearing. 
Manley testified, without disput
e, that Marsh called in sick 
around Christmas 2002, after the i
nvestigation had started, and 
that she did not return to work until the first week in April.  

According to Manley, when Marsh returned she was working 
only 4 hours a day, 5 days a week
, a modified work schedule.  
There is no dispute that Marsh had claimed a work-related in-
jury resulting from the alleged hostile work environment and 
that her claim was being investig
ated by the U.S. Department 
of Labor Office of Worker™s Compensation Programs (OWCP), 

which administers the Federal employee workers™ compensa-
tion laws.  Manley also testified,
 without dispute, that the Re-
spondent detailed three female employees to work in the TACS 
office in January, after the detail of the male employee accused 
of harassment had been terminated.  By the time Marsh re-
turned to work, Manley had been appointed the union™s steward 

with responsibility for represen
ting the employees in the TACS 
office. On April 22, Manley submitted to Sheila Herrera, the acting 
supervisor in the TACS office, 
three ﬁRequests for Information 
& Documents Relative to Pro
cessing & Grievanceﬂ (sic) on 
forms approved for that purpose.  The preprinted language on 
the form stated that Manley wa
s requesting the information ﬁin 
order to properly identify whether or not a grievance does exist 

and, if so, their relevancy to the grievance.ﬂ  The first request, 
which will be referred to as information request #1, identified 
the grievant as ﬁClass Actionﬂ and cited article 30 in the space 
to describe the ﬁNature of Allegation.ﬂ
2  By this request, Man-
ley sought: 
 A copy of all medical information relating to Janet Marsh.  A 

copy of any claims filed for workers compensation, support-
ing documentation and response from Department of Labor.  
All documentation from USPS 
supporting or not supporting 
Mrs. Marsh claim. 
                                                          
                                                           
2 Art. 30 of the collective-bargaining agreement is entitled ﬁLocal 
Implementationﬂ and describes the 
local agreement process, setting 
forth 22 specific items which may be the subject of local bargaining. 
 The second request, herein info
rmation request #2, also identi-
fied the grievant as ﬁClass Action.ﬂ  Manley cited article 2 for 

ﬁNature of Allegation.ﬂ
3  In this request, Manley sought: 
 All documents relating to the investigation of Sexual Harass-
ment and creating a Hostile Work Environment.  This will in-
clude all documents made by alleging parties.  All documents 
issued or received in Labor Relations Office, all documents 
obtained or issued by appointed 
Fact Finding Team
.  This will 
also include any documents relating to discipline issued to any 

of the parties involved. 
 The third request, information request #3, identified the griev-
ant as ﬁAPWUﬂ and cites article 37 for ﬁNature of Allega-
tion.ﬂ4  Here, Manley sought: 
 A list of all employee™s who 
submitted a bid for position 
#7175063 vacated by C.A. Harper
 on 11/29/02.  A list of all 
employee™s (sic) tested on the 725 examination on April 18, 
2003. 
 Harper was the other female employee in the TACS unit at the 

time of Marsh™s complaint. 
On receipt of Manley™s information requests, Herrera for-
warded them to three individuals
 who appeared to her to have responsibility for the documents requested, i.e., Denise Cam-
eron, manager of human resour
ces; Charles McAtee, manager 
of labor relations, who reports 
to Cameron; and Dr. Patricia Auerbach, head of the medical unit.  Cameron answered the 
first two requests herself, checking the box for ﬁRequest De-nied.ﬂ  As to request #1, Cameron wrote, as her reason for de-
nying the request, ﬁonly employee can get a copy.ﬂ  Her written 
reason for denying request #2 wa
s, ﬁonly alleged victim can 
receive a copy of file.ﬂ  Cameron signed and dated the forms on 

April 28.  The forms were mailed to the Union™s office in Dal-
las by certified mail.  Although the 
return receipts establish that 
the denial of these two requests were received by the Union on 

May 2, Manley testified that he did not see them until sometime 
in late May.  McAtee responde
d to Manley™s request #3 by 
checking the box ﬁRequest Approvedﬂ on April 30.  The com-

plete bid list was sent to the Union, also by certified mail.  Al-
though received in the Union™s office, Manley did not physi-

cally receive this information until late May.  On May 22 Cam-
eron responded to that portion of the request #3 seeking the 
exam list by writing the following on a copy of the information 
request:  There is no 725 examination currently listed in our system.  
Mr. Manley will need to be more specific on what exam he is 
referring to and the purpose he needs the information. 
 Attached to the form is a computer-generated message that 
ﬁTest 725 is not defined in the sy
stem.ﬂ  This response was also 
mailed to the Union™s office and received on May 27.  Manley 

received it shortly thereafter. 
 3 Art. 2 is the contract™s nondiscrimination provision. 
4 Art. 37 is the section of the contract containing provisions specific 
to the clerk craft.  This lengthy ar
ticle contains, inter alia, provisions 
governing seniority and job pos
ting and bidding procedures. 
 POSTAL SERVICE
 657
Manley testified that, on May 1,
 not having received any re-
sponse to his three requests, he resubmitted them, writing on 
copies of his original requests, ﬁsecond request.ﬂ  According to 
Manley, when he gave the requ
ests to Herrera a second time, she told him that she would give them to Randy Johnson.  

Johnson had been the supervisor
 in the TACS office when Marsh made her complaints but ha
d been promoted to an acting 
position higher up in management. 
 Manley testified that John-
son came to him later the same day, May 1, and told him that 

he had spoken to McAtee and that McAtee promised to put the 
information in the mail.  A handwritten note to that effect ap-
pears on Manley™s copy of his s
econd request.  Manley testified 
further that the only thing he received after this was a routing 

slip dated May 1 from Judia Sarich, occupational health nurse 
administrator, to Cameron, McAt
ee, and Freddie Evans, injury 
comp, referring to his requests for information and stating: 
 We cannot accept these documents.  I have attached 
the proper document that needs to be completed in order to 
obtain copies of documents from ﬁRestricted Medical Re-
cords.ﬂ 
They will need to be very specific regarding what 
documents they are requesting, and the employee must 

sign the document giving permission for us to release in-
formation from their file. 
 According to Manley, he received this memo with the attached 
form on May 6 or 7.  He received this response through the 
local union office where it had b
een mailed.  Manley did not fill 
out the form attached to the memo. 
On May 8 Manley filed the initial charge in this case.  Only 
after filing the charge did he see Cameron™s response denying 
his first two requests for information, her explanation for the 
missing exam list, and the bid li
st furnished by McAtee.  Dur-
ing the investigation of the charge, the Respondent submitted 
three position statements, which are in evidence, and furnished 
additional information to the Union.  As will be explained in 
more detail below, the only information that had not been fur-
nished to the Union at the time of the hearing was Marsh™s 
medical records and information 
related to her OWCP claim. 
In its first position letter, dated May 23, the Respondent 
merely reiterated the positions taken by Cameron in her initial 
responses to Manley™s request. 
 In response to a request from 
the Board™s Regional Office, the Respondent submitted a more 

detailed position statement on June 24.  In this letter, the Re-
spondent, for the first time, cites its internal policy regarding 
the disclosure of employee me
dical records, a management 
instruction identified as ELŒ860Œ98Œ2.  The Respondent de-

fended its refusal to provide re
cords regarding Marsh™s sexual 
harassment complaint by citing another internal policy, publica-

tions 552 and 553, the manager™
s and employee™s guide to un-
derstanding sexual harassment, 
respectively.  The Respondent, 
in the position letter, acknowledge
d its obligation to bargain 
with the Union for an accommodation of the Union™s needs and 

the confidentiality concerns where such records are relevant to 
the Union™s position as bargaini
ng representative.  Finally, the 
Respondent stated that the exam lis
t, which it previously stated 
did not exist, had been found and was being furnished to the 
Union.  Manley testified that 
he did not receive the exam list until late July. 
The management instruction re
garding employee medical re-
cords was adopted to comply with the Federal Privacy Act.  
The policy set forth in the instruction is that employee medical 
records are confidential and may be disclosed only in certain 
limited instances and to certain specified parties.  The policy 
sets forth the procedure for disclosing ﬁrestricted medical in-
formation,ﬂ such as an employee™s medical file (EMF), to per-
sons who may have access to th
is information.  Included among the category of authorized request
ers is ﬁcollective bargaining 
representatives.ﬂ  The policy with respect to union representa-
tives is as follows: 
 [A]uthorized union representative
s, acting on behalf of the 
employee in an official union capacity: The representative 

must demonstrate that the information sought is relevant and 
necessary to collective bargaining.  Medical personnel must 
ask the Labor Relations official to assist in a joint decision of 
relevance and necessity. 
 (a) In certain cases, employee medical records may be 
provided without an employee™s
 authorization to a postal 
union official under the collective-bargaining agreement to 
which the Postal Service is a party.  Requests from postal 

union representatives without an employee™s authorization 
must be carefully reviewed.  Information that is relevant 
and necessary to collective bargaining is available to an 
authorized representative 
only when acting officially. 
(b) When a union representative submits a request to 
inspect an employee™s restri
cted medical records without 
the employee™s authorization, 
the installation head should 
instruct the appropriate Labor Relations official to obtain 
specific answers from the union representative to the fol-
lowing questions (if not provided in the request letter): 
  What is the precise bargaining issue, grievance, or 
contemplated grievance involved? 
 Why does the Union claim that the information 
sought is relevant and necessary to resolving the issue 

or dispute? 
 (c) If the union representative provides a response to 
the above questions that the 
Labor Relations official be-lieves to be inadequate, the in
stallation head should be ad-
vised to deny the request. 
(d) If a union representative provides sufficient re-
sponse and the Labor Relations
 official and medical per-
sonnel agree that the medical 
information is relevant and 
necessary, the official will forward the union request to the 

medical facility where the record is maintained for disclo-
sure. 
 (Emphasis in original.)  The ma
nagement instruction contains, as an attachment, the same form that was sent to Manley by 
nurse Sarich on May 1. 
The manager™s guide to unde
rstanding sexual harassment 
also emphasizes the confidentiality of information received 
from an employee who files such a complaint.  However, the 
guide acknowledges that it may be necessary to disclose infor-
mation, including the identity of the complainant, to other par-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 658 
ties in the course of an investigation and directs supervisors and 
managers to advise complainants of this possibility.  The em-
ployee™s guide to sexual harassm
ent also advises employees 
that the Respondent ﬁwill protect the confidentiality of harass-

ment complaints to the extent possible.ﬂ 
The internal management polici
es cited by the Respondent in 
its June 24 position statement, while highlighting the confiden-
tial nature of the information sought by Manley, do provide for 
disclosure of this information to union representatives in certain 
circumstances.  It thus appear
s that Cameron™s initial response 
to the Union on April 28, i.e., th
at only Marsh could get a copy 
of her medical records, workers™ comp file, and sexual harass-
ment investigation file, was erroneous.  In her testimony at the 
hearing, Cameron conceded that she had been mistaken in her 

initial response. On July 3 after additional discussions between the Respon-
dent™s legal departme
nt and the Board™s investigator, the Re-
spondent furnished to the Union part of the record from the 
investigation into Marsh™s sexual harassment complaint.  The 
document furnished was a March 20 ﬁAddendumﬂ to an earlier 
report submitted by the investig
ators.  Upon receiving this 
document, Manley questioned why he did not receive the initial 

January 20 report referred to in the addendum.  By letter dated 
July 14, additional information related to Marsh™s complaint 
was furnished, including the initial January 20 report.  The 
letter indicated that Cameron was still checking whether any 
decision had been rendered in th
e investigation.  The Respon-dent™s representative stated that she would advise the Board 

agent if more information was av
ailable.  No further informa-
tion related to the sexual harassment complaint and its investi-
gation had been furnished by the close of the hearing. 
Manley testified that, also in July, he was told by the Board 
agent investigating his charge, 
that the Respondent wanted him 
to fill out a specific form to get the medical information on 

Marsh.  Complying with this request, Manley submitted, on 
July 10, a form designated as  ﬁDisclosure of Information 

About Employees to Collective 
Bargaining Agents.ﬂ  This 
form, which is designed to document such disclosures under the 

Privacy Act, is a different form than the one nurse Sarich sent 
Manley on May 1.  On the form he submitted on July 10, Man-
ley wrote ﬁgrievance processingﬂ 
as the purpose of his request.  
At the same time, Manley submitted another information re-

quest on the same form he used for the first three requests.  
This new request sought ﬁa copy of the interview notes (Q&A) 
that were taken from [three name
d employees] in the fact find-
ing investigation initiated by 
Human Resource Manager Denise 
Cameron and conducted by Rita 
Murray and Alfredo Varela.ﬂ  
The request is signed by the th
ree employees whose interview 
notes were sought. 
On July 10 or 11, Manley met 
with McAtee, in McAtee™s of-
fice at his request.  During this
 meeting, which Manley recalled 
lasting about 45 minutes, McAtee 
asked him why he needed the 
information.  Manley testified that he explained to McAtee that 
he needed the information to in
vestigate potential grievances, 
including issues relating to Marsh™s being placed in a light or 

limited duty work assignment on her return to work.  On cross-
examination, Manley admitted that he did not tell McAtee that 
he also needed the information to investigate a possible reverse 
discrimination grievanc
e.  Manley recalled that McAtee™s dis-
cussion was primarily focused 
on the Union™s need for the 
exam list, which the Responde
nt had already provided.
5  At the 
conclusion of this meeting, according to Manley, McAtee said 

he understood why the Union needed the information.  Manley 
recalled that McAtee promised to get him the information.  
Instead of the information, Manley received a letter from 
McAtee, dated August 21, responding to the July 10 submis-
sions.  In the letter, McAtee asks Manley for 
 a written response stating the relevance of the information re-

quested.  For example, has any of the alleged harassers re-
ceived discipline? How does the information you requested 

support the grievance you are f
iling? What spec
ific time pe-
riod is involved regarding th
e request for medical informa-
tion? 
Not withstanding [sic] the above, you can be provided 
the above stated medical inform
ation, if Mrs. Marsh signs 
an authorization for release of medical information.  Ref-

erencing your request for the Fact Finding Investigation, 
Paralegal, Lynda Hunter of the Southwest Area Law Of-
fice mailed two summaries of the Fact Finding Investiga-
tion to the APWU in July of 2003.  Records reveal that K. 
Curry received the above cited copies on July 7, 2003 and 
July 16, 2003. 
 Manley admitted that he did not respond to McAtee™s letter. 
McAtee testified for the Respondent and contradicted Man-
ley™s version of their meeting in
 July.  McAtee recalled request-
ing this meeting in response to Manley™s July 10 request for 

Marsh™s medical records and for the fact-finding investigation 
reports.  He told Manley at the outset that he did not have the 
fact-finding records, that they were in human resources under 
Cameron™s jurisdiction.  He then
 asked Manley why he needed 
all of Marsh™s medical records. 
 McAtee testified that Manley 

told him there was a violation of the local agreement regarding 
light duty assignments.  McAtee told Manley he didn™t see how 
all of her medical records would 
be relevant to that, while ac-
knowledging that any documents relating to a light duty restric-

tion might be.  He told Manley he would look into the matter 
after the meeting and, if the re
cords were relevant, he would do what he needed to do to get him the records.  In contrast to 

Manley™s testimony, McAtee testified that his focus was on the 
medical records, not the other information Manley had re-
quested.  McAtee, while acknowle
dging that Manley expressed 
that he was upset that the se
xual harassment investigation had been conducted, did not recall Manl
ey citing this as a reason for 
his request for Marsh™s medical 
records.  McAtee also did not recall Manley making any complaints about the procedures 

used in the investigation.  McAtee testified that he sent the 
August 21 letter to Manley after 
this meeting after he reviewed 
the local agreement and could not see how Marsh™s medical 

records would be relevant to any grievance under that agree-
ment.  McAtee was unable to explain why it took him more 
than a month to get back to Manley after the meeting and why 
                                                          
 5 Although Manley claimed that he did not see the exam list until 
late July, he conceded that the lis
t had been received in the Union™s 
office before this. 
 POSTAL SERVICE
 659
he was still seeking a statement of relevance at that time after 
purportedly having met with Manley for the purpose of explor-
ing the relevance of the requested information. 
Manley testified that a series of events, beginning with 
Marsh™s sexual harassment complaint, led him to make the 
requests for information at issu
e here within a month of his 
becoming certified as a steward at the North Dallas facility.
6  According to Manley, the Respondent never informed the em-
ployees in the TACS office who initiated the sexual harassment 
complaint, who had been accused of having engaged in sexual 
harassment, or the results of the investigation.  Manley also 
claimed that, from his experien
ce, the investigation was im-
proper because the Respondent 
used management personnel, rather than the Postal Inspection Service, to conduct the inves-
tigation, and because the empl
oyees interviewed during the 
investigation were not permitted to have union representation 

during the interview.
7  Manley testified further that, in Decem-
ber, the employee whose deta
il had been terminated com-
plained to him and expressed th
e belief that the sexual harass-
ment complaint was the cause of this action.  Manley claimed 

he could not do anything for the employee at the time because 
he was not the steward and was not in a position to request 
information to determine if the employee™s concerns were justi-
fied.8  In January, Manley™s susp
icions were further raised 
when the three female employees were detailed into the office, 

shortly after the male employee™s detail had been terminated 
allegedly because there was no longer a need for him.  Manley 
testified that the employees w
ho were detailed had not yet 
passed the exam required to qualif
y for a TACS clerk position.  
According to Manley, there were male employees who had 
taken and passed the test who were
 eligible but were not given 
the detail.  Around the same time, according to Manley, the 

supervisor, Randy Johnson, also 
told him that Marsh had filed 
an OWCP claim and indicated that the Respondent would con-
test it.  During this period, 
in early 2003, another male em-
ployee who had been the acting supervisor was demoted and 
replaced by a female followi
ng a telephone conversation in 
which Marsh allegedly used a pr
ofanity when the acting super-
visor told her she had to submit medical documentation for her 
leave.  When Marsh finally returned to work on a modified 
work schedule, Manley believed
 that the Respondent was af-
fording her preferential treatment because, in his experience, 

the OWCP had never before acce
pted a controverted claim so 
                                                          
                                                           
6 Manley was previously a certifie
d steward at the main Dallas post 
office.  He bid into the TACS clerk job in North Dallas in June 2002, 
but his certification apparently did 
not automatically follow him to the 
new facility. 7 Although Manley acknowledged that 
he could have filed a griev-
ance challenging the propriety of the investigation even before he be-

came a steward, he claimed he didn™t because he needed information to 
prove his grievance. I do not buy this
. None of the information he re-
quested related to the question of 
who should have conducted the inves-
tigation and whether union repres
entation was required during the 
interviews.  8 Manley did not explain why he di
d not refer this employee to the 
Union so that a certified steward could be assigned to represent his 

interests and pursue a grievance at that time. This testimony is an ex-
ample of the self-serving nature of much of Manley™s testimony in this 

case. quickly.  According to Manley, 
if Marsh™s claim had not been 
accepted, it was improper for her to be working a light duty 
assignment because the joint light duty committee under the 
local agreement had not been consulted.  All of these factors, 

many of which were based on 
hearsay or speculation on Man-
ley™s part, led him to believe th
at the Respondent was in viola-
tion of several contractual provi
sions and was engaging in re-
verse discrimination against the white male employees in the 

TACS office.  According to Manley, he needed the information 
he requested on April 22 in orde
r to investigate these potential 
grievances and determine whether 
to pursue the grievances.  He 
believed that the information would prove his suspicions. 
With respect to the specific items requested, Manley claimed 
that he needed Marsh™s medical records and the information 
regarding her OWCP claim to investigate the modified work 
assignment she was given on her return to work.  Manley testi-
fied that he also wanted access to her medical records to see 
what she told her doctors was the basis for her injury, to deter-
mine whether it was 
consistent with what the Respondent™s 
investigators told the employees was the nature of the sexual 

harassment complaint.  Manley 
hoped to show that her claims 
were false, in essence attacking her credibility.  Manley testi-

fied he needed the records fro
m the sexual harassment investi-
gation to determine who made th
e complaint, what and whom 
they complained about, and whether the Respondent had drawn 
any conclusions as a result of the 
investigation.  Finally, the bid 
and exam list were needed to 
investigate whether the Respon-dent was complying with contractual provisions for filling va-
cant positions in the TACS offi
ce and whether the Respondent 
was discriminating against male employees in order to balance 
the number of male and female
 employees in that office. 
Cameron, who as the manager of human resources for the 
Dallas District was ultimately responsible for responding to 
Manley™s request for information, admitted that her initial re-
sponse to requests #1 and #2 was not entirely correct.  Cameron 
testified that she considered Marsh™s medical records and the 

records relating to the investigation of her sexual harassment 
complaint to be confidential under the Privacy Act and the 
Respondent™s internal policies.  In addition, she claimed that 
the OWCP file was actually the 
property of the Department of 
Labor and that the Respondent 
was prohibited from releasing 
this information.
9  Cameron also cited the fact that Manley, the 
steward making the request, was 
one of the employees accused 
by Marsh as responsible for th
e hostile work environment.  
Cameron testified that she did not believe it would be appropri-
ate to turn over such confidential information to him.  Cameron 
noted that, at the time of Manl
ey™s request, Marsh also had a 
separate EEO complaint pending 
and she did not want to dis-

close information that would je
opardize the investigation of 
that complaint.  Cameron testified further that, because no dis-

cipline resulted from the investigation of the sexual harassment 
complaint, the records related to the investigation were not 
relevant to the collective-bargaining agreement.
10  Cameron 
 9 The Respondent made this claim for the first time at the hearing. 
10 Cameron did acknowledge that a male employee on detail to the 
TACS office was removed from the detail after Marsh filed her com-
plaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 660 
admitted that, in her shorthand denial of the first two informa-
tion requests, she did not provide these reasons.  Cameron also 
conceded that, despite her concerns, the records relating to the 

sexual harassment complaint were ultimately provided to the 
Union.  According to Cameron, the disclosure of this informa-
tion was a decision made by the 
legal department and did not 
reflect her own view of the confidentiality of these records.  In 

response to questions from the General Counsel, Cameron ac-knowledged that she never offered to bargain with the Union to 

seek an accommodation of these confidentiality concerns and 
that she herself never asked the Union to for an explanation of 
the relevance of the documents requested.  According to Cam-
eron, she directed McAtee to do this when he met with Manley in July.  As to Manley™s request #3, Cameron acknowledged 
that McAtee approved the request on its face and promptly 
submitted the bid list.  Although Cameron initially contended 
that the exam list was confidential and that Manley had to ex-
plain the relevance of this request, she conceded that the list 
was ultimately furnished to the Union without any accommoda-
tion or bargaining over confidentiality. 
An employer™s duty to bargain collectively under the Act in-
cludes the duty to furnish informa
tion, on request, which is rele-vant to and necessary for a union™s performance of its duties as 

the employees™ collective-bargaining representative.  It is well 
established that this duty is not 
limited to contract negotiations but extends to requests, during the term of the contract, for in-

formation that is relevant to a
nd necessary for contract admini-
stration and grievance processing.  NLRB v. Acme Industrial 
Co., 385 U.S. 432 (1967).  Where the information sought by a 
union relates to the wages, hour
s and terms and conditions of 
employment of unit employees, 
it is deemed presumptively 
relevant.  Although a showing of relevance by the union is re-

quired where it seeks information that does not directly pertain 
to unit employees, the Board has historically applied a liberal 
discovery-type standard in assessing relevance.  
Postal Service, 310 NLRB 391 (1993), and cases cited therein. 
The Board and the courts have also held that a union™s inter-
est in arguably relevant inform
ation does not always predomi-
nate over all other interests.  In 
Detroit Edison v. NLRB, 
440 
U.S. 301 (1979), the Supreme Court held that, under certain circumstances, confidentiality claims may justify a failure or 

refusal to provide otherwise rele
vant information to a union.  
When an employer raises a legi
timate and substa
ntial claim of 
confidentiality, the Board must balance the union™s need for the 
information against the confidentiality interests established by 
the employer.  The party asserting confidentiality has the bur-
den of proving that such interests are in fact present and of such 
significance to outweigh the union™s need for the information.  
Exxon Co. USA, 321 NLRB 896, 898 (1996), affd. mem. 116 
F.3d 1476 (5th Cir. 1997).  The Board has also held that an 

employer must timely raise and prove its confidentiality claim 
and must seek an accommodation through the bargaining proc-
ess in order to satisfy its ob
ligations under the Act.  Id. 
This case involves the Union™s request for three types of in-
formation, only two of which raise confidentiality concerns.  
Because the Respondent ultimately furnished the information 

sought by requests #2 and #3, th
e only issue remaining as to 
those requests is whether the 
Respondent™s delay in furnishing 
the information violated its statutory duty.  With respect to the 

remaining information that has not
 been disclosed, i.e., Marsh™s 
medical records and her OWCP file, the issues raised in this 

proceeding are whether the General Counsel has established the 
relevance of the information, an
d whether, if relevant, Respon-
dent has met its burden of establishing a legitim
ate and substan-tial confidentiality interest in these records and has otherwise 
satisfied its obligations to the Union when such interests are at 
stake. 
The Respondent argues that the information sought by re-
quest #1 is not relevant or nece
ssary to the Union™s statutory 
duties.  The General Counsel cont
ends that, because Marsh is a 
member of the bargaining unit, 
her medical records and OWCP 
records are ﬁpresumptively relevant.ﬂ  I disagree.  Presumptive 

relevance typically applies to information such as the names, 
job classifications, wa
ges, hours, benefits, etc., of unit employ-
ees.  Such information essentially 
relates to those subjects over 
which the parties are required to bargain under Section 8(d) of 
the Act.  An individual employee™s medical condition, her con-
sultations with her doctors and 
other personal information that 
would be contained in the files sought by the Union are not 

ordinarily the subject of negot
iation between the parties to a 
collective-bargaining agreement.  Such personal and private 

information only becomes relevant
 when it impacts the bargain-
ing unit or requires application of a specific term of the con-

tract.  Because I find that Marsh™s medical records and OWCP 
files are not presumptively relevant, the Union must demon-
strate relevance. 
The General Counsel, relying on the testimony of Manley, 
argues that the information is re
levant to the Union™s investiga-
tion of potential grievances over the handling of Marsh™s sexual 

harassment complaint, her appa
rent assignment to modified work duties on her return from leave, and the complaints of 

reverse discrimination raised by
 white male employees.  How-
ever, Manley did not indicate in his request that this is why he 

was seeking Marsh™s medical reco
rds.  The preprinted language 
on the request for information form, stating generally that in-
formation was being requested 
ﬁin order to properly identify 
whether or not a grievance does ex
ist and, if so, their relevancy 
to the grievance,ﬂ was not sufficient to put the Respondent on 
notice why the Union needed to review personal medical in-
formation of an individual barg
aining unit employee.  Manley™s 
identification of the grievant as ﬁclass actionﬂ and the nature of 

the allegation as ﬁArticle 30ﬂ did not further illuminate the 
basis for the request.  If anythi
ng, it would make the relevance 
of these records even more obscure to the recipient of the re-

quest.  Because the employee whose medical information was 
being sought by the Union was not identified as the grievant, 
the relevance to the Union of this personal information was not 
apparent on the face of the request.  Similarly, the reference to 
article 30, ﬁLocal Implementatio
n,ﬂ which lists 22 diverse items that were subject to local negotiation, would leave the Respon-

dent to speculate what potential
 grievance Manley was investi-
gating.  Only when Manley met 
with McAtee on July 10 or 11 
did he provide any explanation to
 the Respondent to justify his 
request.  Even then, Manley only cited a potential grievance 
 POSTAL SERVICE
 661
over a light duty assignment as his reason for requesting this 
information.11Under Board law, the fact that the Union did not adequately 
state the relevance of the information, or its need for it, does 
not excuse a failure by the Respondent to furnish the informa-
tion.  The Board has held that an employer, presented with a 
request for information whose re
levance is not apparent on its 
face, has an obligation to seek clarification from the Union 

before denying the request.  See, e.g., 
Keauhou Beach Hotel, 
298 NLRB 702 (1990).  Here, the Respondent did not ask Man-

ley to demonstrate the relevanc
e of Marsh™s medical records 
until July 10, more than 2 months after the request was made 

and after the unfair labor practice charge had been filed.  The 
Respondent™s initial response to 
the request, to deny it outright 
without seeking an explanation of
 relevance, did not satisfy its 
obligations under the Act. The Respondent defends its denial
 of the Union™s request #1, without seeking clarif
ication as to the relevance and necessity 
of the information, by claiming 
that the information sought was 
confidential on its face and privileged from disclosure.  The 
General Counsel argues that the 
Respondent™s refusal to furnish 
Marsh™s medical information and OWCP files is unlawful, 
notwithstanding any confidentiality interests in this informa-
tion, because the Respondent did 
not timely raise its confidenti-
ality concerns and did not offer to bargain with the Union for 

an accommodation.  I disagr
ee.  Although Cameron may not 
have used the magic words ﬁconfidentialﬂ or ﬁprivilegeﬂ in her 

initial short-hand denial of th
e Union™s request #1, her stated 
reason for the denial, that ﬁonly [the] employee can get a copyﬂ 

of his medical records, implies that these records are confiden-
tial.  Any reasonable person r
eading this response would under-
stand that Cameron was asserting a privilege against disclosure.  

Similarly, when the nurse sent Manley a form for release of 
medical records on May 1, citi
ng the management instruction 
covering release of medical records under the Privacy Act, it 
was clear that the Respondent was raising Marsh™s confidential-

ity interests in her medical reco
rds as a basis for refusing to 
furnish this information.
12  Moreover, the entire course of the 
Respondent™s dealings with the 
Union over this request made 
clear that it considered the information confidential.  Thus, I 

find that the Respondent has timely raised a confidentiality 
                                                          
                                                           
11 I credit McAtee™s testimony regarding this meeting over that of 
Manley.  I note that Manley conceded on cross-examination that he did 
not tell McAtee, during this meeting, that he was also investigating 
possible ﬁreverse discrimination,ﬂ 
thus, corroborating McAtee.  Man-
ley™s testimony that McAtee focused on his request for the exam list is 
patently incredible si
nce the Respondent had already mailed the exam 
list to the union office before this 
meeting.  Because the Respondent 
had also sent at least part of th
e information regarding the sexual har-

assment investigation to the Union befo
re this meeting, it is clear that 
McAtee™s focus was on Manley™s request for Marsh™s medical records.  
Finally, I note that Manley™s demeanor, which was argumentative with 
opposing counsel and displayed a tende
ncy to exaggerate, did not con-
vince me that he was a generally 
credible witness in this matter. 
12 The Board has held that an empl
oyer faced with a request for em-
ployee medical information can asse
rt the employee™s confidentiality 
interests as a basis for not complying with the request.  See 
Johns-Manville Sales Corp., 
252 NLRB 368 (1980).  See also 
Aerospace 
Corp., 
314 NLRB 100 (1994). 
interests in Marsh™s medical records and records relating to her 
OWCP claim.  I also find that these concerns are ﬁlegitimate 
and substantial.ﬂ  The Board and the courts have long recog-nized the sensitive nature of an
 individual employee™s medical 
information.  Colgate-Palmolive Co., 
261 NLRB 90, 93Œ94 
(1982); Johns-Manville Sales Corp.,
 supra.  See also 
NLRB v. 
USPS, 
128 F.3d 280 (5th Cir. 1997); 
New Jersey Bell Tele-
phone Co. v. NLRB, 
720 F.2d 789 (3d Cir. 1983); 
Norris Sucker 
Rods, 340 NLRB No. 28, slip op. fn. 1 (2003). 
Because the Respondent has timely raised a legitimate and 
substantial confidentially interest in the records sought by re-
quest #1, this interest must be
 balanced against the Union™s 
asserted need for the information.
  In this case, if the Respon-
dent modified Marsh™s work 
assignment for medical reasons, 
records related to that decision
 would arguably be relevant.  
The Respondent offered no evidence to contradict Manley™s 
testimony that Marsh was worki
ng a modified work assignment 
on her return from leave and th
at the Respondent had not fol-
lowed the contractual provisions for placing an employee in 
such a position.  Applying the lib
eral discovery standard ap-
plied by the Board in information cases, I find that the General 

Counsel has established arguable
 relevance for records related 
to Marsh™s OWCP claim and the assignment of modified duties 

to her in early April. 
In contrast, Manley™s testimony regarding the relevance of 
Marsh™s medical records in genera
l, the first portion of request 
#1, does not meet the test of relevance.  The sole reason Man-ley gave in his testimony for requesting this information was to 
review doctors™ reports to see if what Marsh told the doctors 
about her work environment was consistent with what the Re-spondent™s investigators told Manley and the other employees 
was the basis of her sexual harassment complaint.  Manley 
claimed he expected this information would prove that her 
complaint was false.  Whether her complaint was false or not 
had no relevance to the Union at
 that time because the Respon-
dent had not disciplined any employee for engaging in sexual 
harassment.
13  Allowing a union to obtain information for the 
purpose of attacking the credibil
ity of a unit employee that the 
Union has a duty to represent fairly, where no other unit em-
ployee has been disciplined based on that employee™s com-
plaint seems contrary to the polic
ies of the Act.  Even assuming 
there was some relevance, or need, for the Union to attack 

Marsh™s credibility, the request for ﬁall medical information 
relating to Janet Marshﬂ went 
beyond anything that would be 
relevant to this issue.
14 13 Although the Respondent, in December 2002, had terminated the 
detail of one of the employees accu
sed by Marsh of having created a 
hostile environment, that employee 
had not filed a grievance challeng-
ing this action.  Although Manley c
ould have referred this employee to 
the Local Union in December to investigate his concerns and pursue a 
grievance, he chose not to do so.  The fact that Manley waited until he 

became the certified steward to ﬁi
nvestigateﬂ this matter suggests the 
true motive behind his request. 
14 I reject Manley™s testimony that it was apparent from the face of 
his request that he was only seeki
ng medical information related to 
Marsh™s injury compensation claim.  The second part of information 

request #1 specifically asked for this.  There would be no reason to ask 

for ﬁall medical informationﬂ if that 
was all he wanted.  What is clear 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 662 
Balancing the legitimate and substantial confidentiality in-
terests raised by the Respondent
 against the Union™s asserted 
need for the information that was arguably relevant, I find that 
the confidentiality interests should prevail under the circum-
stances here.  Although Manley testified at the hearing that 
Marsh™s return to work with modified duties adversely affected 
unit employees, he offered no specific evidence to support this 
claim.  His testimony was, at best, speculative.  Because Marsh 
returned to the same job she held before her leave, she did not 
displace any employee.  His claim that Marsh™s modified 
schedule deprived other employee
s of overtime opportunities is based on his belief that she should not have returned to work at 

all.  On the other side of the balance is the fact that Manley, the 
union official requesting the info
rmation, was one of the indi-
viduals accused by Marsh of cr
eating the hostile work envi-ronment and that his request was not limited to those records 
that would be directly relevant 
to investigation of the apparent 
light or limited duty assignment. 
 His broad request for all of her medical records, in light of his testimony at the hearing that 
he wanted these records to see what she told doctors examining 
her in order to essentially impeach the credibility of her sexual 
harassment complaint, demonstrates the vindictive motive be-
hind Manley™s request.  It was a
pparent from his testimony that 
Manley was not so much interest
ed in Marsh™s light duty as-
signment as he was in going after her for having the audacity to 
file a complaint against him and the other white male employ-
ees in the TACS office.  Considering the source of the informa-
tion request, the overly broad nature of the request, its timing 
soon after Manley was certified as a steward and soon after the 
return of the complaining party to the TACS office, the Re-
spondent was justified in attempting to protect the confidential-
ity of this employee™s sensitiv
e personal medical information. 
Based on the above, I shall recommend dismissal of the 
complaint to the extent it alleges that the Respondent violated 
Section 8(a)(1) and (5) of the Act by failing and refusing, since 
April 22, to furnish the Union 
with the information sought in 
request #1. 
As previously noted, the Respondent did furnish the Union, 
on July 3 and 14, with the information regarding its investiga-
tion of Marsh™s sexual harassment complaint that was sought 
by the Union in request #2.  The Respondent furnished this 
information notwithstanding the asserted confidentiality interest 
in such information and without seeking or obtaining any ac-
commodation from the Union to protect these interests.  By 

furnishing the information, th
e Respondent has essentially 
waived any confidentiality claims it might otherwise have.
15  The only issue remaining is whet
her the 2-1/2 months delay in 
complying with the Union™s request
 was unlawful.  In contrast 
                                                                                            
                                                           
from the face of the request was that Manley indeed wanted access to 
Marsh™s entire medical file. 
15 Although information regarding the identity of a sexual harass-
ment complainant and other information obtained in the course of such 

an investigation is considered confidential under the Respondent™s 
internal policies, these same polic
ies recognize that this information 
may have to be disclosed and advise
 employees of this possibility.  I do 
not find that the same confidentiality 
concerns exist with respect to this 
information that are present with 
respect to the medical records dis-
cussed above. 
to the Union™s request for Marsh™s medical records, the rele-vance of the information requeste
d in request #2 was apparent 
on the face of the request.  Manley cited the discrimination 
provision in the collective barg
aining agreement and noted he 
was investigating a class grievance.  Cameron clearly was 

aware that a sexual harassment investigation had been con-
ducted in Manley™s area because she was the one who con-
vened the investigation in Novemb
er.  The Union, as the repre-
sentative of the employees who had been questioned in the 

investigation, clearly had a need 
to know what transpired in the 
investigation.  See 
Postal Service, 332 NLRB 635 (2000).
16  Yet, despite the clear relevance and need for the information, 
the Respondent denied the request
 with only a brief statement 
suggesting confidentiality as th
e reason for the denial.  More-
over, the stated reason for the denial, that only the complainant 
can gain access to the file, was admittedly false.  Then, 10 
weeks later, with no change in 
the facts, the Respondent gave 
the Union the information.  No explanation was given at the 

hearing for the abrupt change in course or for the delay in fur-
nishing the information.  Under 
these circumstances, I conclude 
that the delay was unreasonable 
and that the Respondent vio-

lated Section 8(a)(1) and (5) of the Act, as alleged in the com-
plaint, by failing to furnish this information in a timely manner.  
Beverly Enterprises, 
326 NLRB 153, 157 (1998). 
With respect to the Union™s request #3, McAtee approved 
this request on April 28, soon 
after the request was received, 
and furnished the Union with the first part of the information 

requested, i.e., the bid list for 
the position vacated by employee 
Harper.  The Respondent did not, at
 that time, raise any issue as 
to furnishing the remainder of 
the information, i.e., the 725 
exam list.  About 3 weeks later, the Respondent advised the 
Union that no such information 
existed with Cameron suggest-ing that Manley had to justify 
the relevance of this request.  
Then, after another month, and in
 the midst of the investigation 
of the unfair labor practice charge, the Respondent found and 

furnished the previously nonexist
ent exam list.  Because the 
Respondent ultimately furnished 
this list without seeking any 
further demonstration of relevance and without pursuing any 
claim as to the confidentiality of the information, such claims 
have been waived.
17  The sole issue remaining is whether the 
Respondent™s more than 2-months
™ delay in furnishing the in-
formation was unlawful.  Beca
use the Respondent offered no 
explanation why a list which purportedly did not exist was 

found to exist 2 months later and why it took so long to make 
this discovery, I must find that the delay was unreasonable and 
 16 The Board has held that charges or complaints filed against an 
employer by unit employees are not pr
esumptively relevant and that a 
union must demonstrate the rele
vance of such information.  
Polymers, Inc., 
319 NLRB 26 fn. 2 (1995); Accord: 
Maple View Manor, Inc., 
320 
NLRB 1149 (1996).  I find that the Union has demonstrated relevance 
here. 
17 This information, i.e., a list of unit employees who took an exam 
for a vacant position under the term
s of the contractual posting and 
bidding procedures, would be presumptively relevant. McAtee essen-

tially conceded this.  The Respondent has no ﬁlegitimate and substan-
tialﬂ confidentiality interests in such information which the Union 
clearly needed to ascertain whether 
the Respondent was adhering to the 
contract in the way it which it filled unit positions.  
 POSTAL SERVICE
 663
a violation of the Act.  Accordingly, I conclude that the Re-
spondent has violated the Act, as alleged, by failing to timely 
furnish the Union with the information sought by request #3.  
Beverly Enterprises,
 supra. CONCLUSIONS OF 
LAW 1.  By failing to timely furnish American Postal Workers Un-
ion, Dallas Area Local, AFLŒCI
O (the Union) with the follow-
ing documents requested by the Union, the Respondent, United 
States Postal Service, has failed and refused to bargain collec-
tively with the Union, and has en
gaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 

(5) and Section 2(6) and (7) of the Act. 
(a) All documents relating to th
e investigation of sexual har-assment and creating a hostile wo
rk environment, including all documents made by alleging parties. 
(b) All documents issued or received in the labor relations 
office and all documents obtained or issued by the appointed 

fact-finding team, including an
y documents relating to disci-
pline issued to any of the parties involved. 
(c) A list of all employees who submitted a bid for position 
#7175063 vacated by C. A. Harper on November 29, 2002. 
(d) A list of all employees test
ed in the 725 examinations on 
April 18, 2003. 2.  The Respondent has not fail
ed and refused to bargain and 
has not engaged in any unfair labor practice in violation of 
Section 8(a)(1) and (5) by its failure and refusal to furnish the 
Union, on request, with the following: 
(a) A copy of all medical in
formation relating to Janet Marsh. (b) Copies of any claims filed by Mrs. Marsh for workers 
compensation, supporting documentation, and any response 
from the Department of Labor. 
(c) All documentation from United States Postal Service 
supporting or not supporting Mrs. Marsh™s claim. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Be
cause the Respondent has already 
furnished the information requested to the extent it would be 
required to do so under this decisi
on, no further disclosure will 
be recommended.  In Postal Service, 339 NLRB No. 150 
(2003), the Board, noting the Res
pondent™s history of violating 
Section 8(a)(5) in response to unions™ request for information, 

issued a broad remedial order even though no party requested 
such a remedy.  Because some of the cases cited by the Board 

in support of its finding that the respondent had a proclivity to 

violate the Act involved the untimely
 furnishing of information, 
similar to the violation found here, I shall recommend that a 

broad order issue in this case as well. 
In Postal Service, supra, the Board also ordered a district-
wide posting based on a history of similar violations committed 
by the Respondent™s managers in 
the Houston District.  In this 
case, there is no evidence of a similar pattern of violations af-

fecting other postal faci
lities in the Dallas District.  In addition, 
the unfair labor practices found here involve the request by a 
single steward for information lim
ited to a dispute affecting one 
office within the North Dallas facility.  Under these circum-

stances, a notice posting limited to that facility should be suffi-
cient to remedy the violations found.  Accordingly, I shall not 
recommend a districtwide posting here. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
18ORDER The Respondent, United States 
Postal Service, Coppell, Texas, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain collectively with the American Postal 
Workers Union and its agent, the APWU Dallas Area Local, by 

failing or refusing to furnish requested information relating to 
unit employees in a timely 
and expeditious manner. 
(b) In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Furnish the APWU and its agent, the Dallas Area Local, 
in a timely and expeditious ma
nner, with all information re-
quested that is relevant to and necessary for the Union™s per-
formance of its functions as the 
statutory bargaining representa-
tive of the unit. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Coppell, Texas, copies
 of the attached notice marked 
ﬁAppendix.ﬂ19  Copies of the notice, on forms provided by the 
Regional Director for Region 16, 
after being signed by the Re-

spondent's authorized representative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material.  In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 22, 2003. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                          
 18 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 664 
APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargai
n with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any of
 these protecte
d activities.  WE WILL NOT
 refuse to bargain collectively with the Ameri-
can Postal Workers Union (APWU) and its agent, the APWU 

Dallas Area Local, by failing or
 refusing to furnish requested 
information regarding unit empl
oyees in a timely and expedi-
tious manner. 
WE WILL NOT
 in any other manner interfere with, restrain, or 
coerce you in the exercise of the rights guaranteed you by Sec-
tion 7 of the Act. 
WE WILL 
furnish the APWU and its agent, the Dallas Area 
Local, in a timely and expeditious manner, with all information 
requested that is relevant to and necessary for the Union™s per-
formance of its functions as the 
statutory bargaining representa-
tive of the unit. 
UNITED STATES 
POSTAL SERVICE    